Citation Nr: 1515575	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with a history of alcohol and anxiolyctic dependence.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


REMAND

In October 2011, the RO granted service connection for the Veteran's diagnosed anxiety disorder, not otherwise specified, with history of alcohol and anxiolyctic dependence, and assigned an initial 10 percent disability rating.  The Veteran filed a timely notice of disagreement and in September 2014 the RO increased his initial rating to 30 percent disabling.  As this rating is still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Prior to adjudicating the Veteran's claim, a remand is required to obtain additional evidence.  In a June 2012 private medical treatment note, the Veteran indicated that he had been experiencing more frequent and intense nightmares.  He stated that while he was a patient at Twin City Hospital, his girlfriend and hospital staff observed him experiencing nightmares.  Accordingly, on remand the RO must attempt to locate these records.  In May 2014, the Veteran submitted an authorization to obtain mental health medical records from C. M., M.D. and B. J., M.D. for treatment through December 2013.  The Veteran's file only contains medical records from these doctors through December 2012.  The record reflects that while these doctors initially began treating the Veteran at Cumberland Health Center; that medical facility has since closed.  It appears, however, that the Veteran continued to seek treatment from these same providers at Cumberland Memorial Hospital.  On remand, the RO must obtain signed medical release authorizations from the Veteran and request all outstanding medical records from the above referenced medical professionals.  38 C.F.R. § 3.159 (2014).
Additionally, the Veteran's claims file reflects that he has been receiving mental health treatment at the Maplewood VA Medical Clinic and at Amery Regional Medical Center.  On remand, the RO must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, the Veteran's Social Security Administration (SSA) records are in his claims file on a CD.  While the Veteran's claim is in remand status at the RO, the RO must upload these records to the Veteran's electronic claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request records from Drs. C. M. and B. J. at Cumberland Health Center and Cumberland Memorial Hospital, Twin City Hospital, Amery Regional Medical Center, Maplewood VA Medical Clinic, and any other medical facilities identified by the Veteran.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must upload the Veteran's SSA records to his electronic claims file.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

